11/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0375


                                       DA 20-0375
                                    _________________

LIONEL SCOTT ELLISON,

             Petitioner and Appellant,

      v.                                                              ORDER

STATE OF MONTANA,

             Respondent and Appellee
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Lionel Scott Ellison, to all counsel of
record, and to the Honorable Matthew J. Wald, District Judge.

                                                   For the Court,




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                    November 11 2020